EXHIBIT 10.70
 
SETTLEMENT AGREEMENT


This Settlement Agreement and Mutual Release (hereinafter "Settlement
Agreement") is entered into effective as of March __, 2013 (“Effective Date”) by
and between Oxygen Biotherapeutics, Inc. (“OBI”) and Tenor Opportunity Master
Fund, Ltd., Aria Opportunity Fund, Ltd. and Parsoon Opportunity Fund, Ltd.
(collectively "Tenor"), both of which are sometimes collectively referred to as
the "Parties" and is made with reference to the following:


1.  RECITALS


a.  
Tenor is a Plaintiff and OBI is the Defendant in the following litigation (the
"Litigation") pending in the United States District Court for the Southern
District of New York: Tenor Opportunity Master Fund, Ltd., Aria Opportunity
Fund, Ltd. and Parsoon Opportunity Fund, Ltd. v. Oxygen Biotherapeutics, Inc.,
Case No. 11 Cv 6067( KBF).



b.  
Tenor and OBI were Parties to a Subscription Agreement dated May 4, 2010, which
was the subject of the Litigation (the “Subscription Agreement”).



c.  
Each of the Parties to this Settlement Agreement desire to permanently settle
and resolve any and all claims, disputes, issues or matters that exist between
them as of the date of this Settlement Agreement and to dismiss with prejudice
the Litigation.



NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and subject to the terms and conditions set forth
below, the Parties hereby resolve their differences and agree as follows:


2.  SETTLEMENT TERMS


In consideration hereof, concurrently with the execution and filing of the
Dismissal as described in section 4(d) below, OBI will pay Tenor the sum of one
hundred thousand dollars ($100,000) (“Initial Payment”) by wire transfer on the
day after Tenor delivers to OBI a fully executed copy of this Settlement
Agreement pursuant to wire transfer instructions to be furnished by Tenor in
conjunction with its execution and delivery of this Settlement Agreement.


a.  
Beginning on the first day of each calendar quarter following the Initial
Payment, OBI will pay to Tenor by wire transfer five additional payments in the
amount of one hundred thousand dollars ($100,000) plus interest accrued thereon
from the date of this Settlement Agreement to the date of payment at the rate of
fifteen percent (15%) per year (“Quarterly Payments”).

 
 
1

--------------------------------------------------------------------------------

 
 
b.  
Should OBI enter into a transaction whereby cash proceeds are paid to OBI
(“Financing”) or OBI receives assets of value or the aggregate sum of cash
proceeds and assets received from a series of transactions during a trailing
twelve (12) month period exceeds one million dollars ($1,000,000) prior to the
last Quarterly Payment being made, OBI shall pay to Tenor an Escalated Payment
on a pro-rata basis as follows, with the Quarterly Payments thereafter adjusted
so that the aggregate of sums paid to Tenor under this Settlement Agreement
equals six hundred thousand dollars ($600,000) in aggregate plus any interest
accrued thereon as provided for in this Settlement Agreement (“Total Settlement
Amount”) :



i.  
Financing of five million dollars ($5,000,000) or greater: the aggregate of all
Quarterly Payments that remain due shall be paid within five (5) business days
of OBI’s receipt of proceeds from the Financing.



ii.  
Financing of four million dollars ($4,000,000) or greater: eighty percent (80%)
of the aggregate of all Quarterly Payments that remain due shall be paid within
five (5) business days of OBI’s receipt of proceeds from the Financing. Any
remaining balance of the Total Settlement Amount following this Escalated
Payment to be paid in regularly scheduled Quarterly Payments as provided for
under section 2(a) above.



iii.  
Financing of three million dollars ($3,000,000) or greater: sixty percent (60%)
of the aggregate of all Quarterly Payments that remain due shall be paid within
five (5) business days of OBI’s receipt of proceeds from the Financing. Any
remaining balance of the Total Settlement Amount following this Escalated
Payment to be paid in regularly scheduled Quarterly Payments as provided for
under section 2(a) above.



iv.  
Financing of two million dollars ($2,000,000) or greater: forty percent (40%) of
the aggregate of all Quarterly Payments that remain due shall be paid within
five (5) business days of OBI’s receipt of proceeds from the Financing. Any
remaining balance of the Total Settlement Amount following this Escalated
Payment to be paid in regularly scheduled Quarterly Payments as provided for
under section 2(a) above.



v.  
Financing of one million dollars ($1,000,000) or greater: twenty percent (20%)
of the aggregate of all Quarterly Payments that remain due shall be paid within
five (5) business days of OBI’s receipt of proceeds from the Financing. Any
remaining balance of the Total Settlement Amount following this Escalated
Payment to be paid in regularly scheduled Quarterly Payments as provided for
under section 2(b) above.



c.  
If a scheduled payment date falls on a non-business day, the payment shall be
made on the first business day following the payment due date. Such delay shall
not be deemed a breach of this Settlement Agreement. For purposes of this
provision, a non-business day shall be Saturday, Sunday or any day which OBI has
designated as a company closure in Exhibit A attached hereto and incorporated
herein by reference, or when a state of emergency has been declared for any
portion of North Carolina within a fifty (50) mile radius of OBI’s Corporate
Headquarters.

 
 
2

--------------------------------------------------------------------------------

 
 
3.  NOTICE AND BREACH


a.  
In the event of any breach of any obligation under this Settlement Agreement,
the non-breaching Party shall provide the breaching Party three (3) business
days written notice of breach and opportunity to cure, which may be delivered
via electronic mail, overnight courier, facsimile or hand delivery service,
delivered in accordance with the Notice provision of this Settlement Agreement.
If and to the extent any breach is not curable, no such notice shall be
required.



b.  
In the event OBI breaches its obligation to make any payment under this
Settlement Agreement and such breach is not cured after notice within the period
provided for in this section, all amount remaining payable or to come due under
this Settlement Agreement shall immediately be accelerated and become due and
payable, including interest thereon at the rate provided for in paragraph b of
this section from the date of this Settlement Agreement to the date of payment.



c.  
It shall be a breach of this Settlement Agreement and constitute a default of
payment obligations in the event that OBI shall (i) have entered involuntarily
against it an order for relief under the Bankruptcy Code, as amended; (ii) not
pay, or admit in writing its inability to pay, its debts generally as they
become due; (iii) make an assignment for the benefit of creditors; (iv) apply
for, seek, consent to or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property; (v) institute any proceeding seeking to have entered against it
an order for relief under the Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it; (vi) take any action in furtherance of any matter
described in parts (i) through (v) above; and (vii) fail to contest in good
faith any involuntary bankruptcy proceeding or other attempt of creditors to
seek relief for failure of OBI to pay its debts when due.



d.  
If OBI shall default on any payment due under this Settlement Agreement or is in
breach pursuant to paragraphc. of this section, in addition to amounts otherwise
due and payable, Tenor shall be entitled to recover and receive from OBI its
reasonable costs and expenses of collection of such amounts, or enforcement of
its rights under this Settlement Agreement, which costs and expenses shall
include, but not be limited to reasonable attorneys’ fees.

 
 
3

--------------------------------------------------------------------------------

 
 
4. RELEASES AND DISMISSAL OF THE LITIGATION


a. 
Tenor Release. Tenor, on behalf of its constituent entities and each of their
agents, employees, representatives, partners, officers, parents, shareholders,
directors, subsidiaries, attorneys, predecessors, successors and assigns does
hereby irrevocably release, acquit and forever discharge OBI and each of its
respective agents, employees, representatives, parents, shareholders,
directors,  subsidiaries, officers, directors, attorneys, jointly and severally
(the "OBI Releasees"), of and from any and all debts, suits, claims, actions,
causes of action, controversies, demands, rights, damages, losses, expenses,
costs, attorneys' fees, compensation, liabilities and obligations whatsoever
(hereinafter referred to collectively as "Claims"), suspected or unsuspected,
known or unknown, foreseen or unforeseen, arising at any time up to and
including the date of this Settlement Agreement, which Tenor may now have or at
any time heretofore may have had, or which at any time hereafter may have or
claim to have against the OBI Releasees, relating to, arising from, or
concerning any claim asserted in the Litigation, or any other claim relating to
or otherwise arising from the sale of convertible debt securities of OBI
consummated on June 30, 2011 and July 1, 2011 (hereinafter "Released Claims").
For avoidance of doubt, except as expressly provided herein, Tenor does not
release OBI from any obligations remaining or existing under the Subscription
Agreement.



b. 
OBI Release. OBI, on behalf of itself and its constituent entities and each of
their agents, employees, representatives, partners, officers, parents,
shareholders, directors, subsidiaries, attorneys, predecessors, successors and
assigns does hereby irrevocably release, acquit and forever discharge Tenor and
each of its respective agents, employees, representatives, parents,
shareholders, directors, subsidiaries, officers, directors, attorneys, jointly
and severally (the "Tenor Releasees"), of and from any and all debts, suits,
claims, actions, causes of action, controversies, demands, rights, damages,
losses, expenses, costs, attorneys' fees, compensation, liabilities and
obligations whatsoever (hereinafter referred to collectively as "Claims"),
suspected or unsuspected, known or unknown, foreseen or unforeseen, arising at
any time up to and including the date of this Settlement Agreement, which OBI
may now have or at any time heretofore may have had, or which at any time
hereafter may have or claim to have against the Tenor Releasees, relating to,
arising from, or concerning the Subscription Agreement, the Litigation or the
subject matter thereof (hereinafter "Released Claims"). For avoidance of doubt,
except as expressly provided herein, OBI does not release Tenor from any
obligations remaining or existing under the Subscription Agreement.



c.  
If and to the extent applicable the Parties and their representatives, heirs and
assigns expressly waive and release any right or benefit which they have or may
have under Section 1542 of the Civil Code of the State of California and any
other statute or common law doctrine of like effect, to the fullest extent that
they may waive all such rights and benefits pertaining to the matters released
herein. It is the intention of the Parties, through this Settlement Agreement
and with the advice of counsel, to fully, finally and forever settle and release
all such matters and all claims relative thereto, in furtherance of this
intention.

 
 
4

--------------------------------------------------------------------------------

 
 
d. 
Dismissal With Prejudice. Tenor, upon execution and delivery of this Settlement
Agreement and receipt of the Initial Payment as provided for in section 2(a)
above, shall execute and deliver to OBI a Stipulation Of Voluntary Dismissal
(“Dismissal”), in the form attached hereto and incorporated herein by reference
as Exhibit B.



5. NOTICES


a.  
 Any notice, demand, request, consent, approval, or communication that either
party desires or is required to give to the other Party shall be addressed to
the other Party at the address set forth below. Any Party may change his/his/its
address by notifying the other Parties of their change of address(es) in
writing. Any such notice shall be effective three (3) days after dispatch if
mailed via First Class Mail, on the day after dispatch if delivered via pre-paid
overnight courier and when dispatched if delivered via electronic mail or on the
date of delivery if otherwise delivered via hand delivery service to the below
addresses.



Oxygen Biotherapeutics, Inc.
Attn: General Counsel
One Copley Parkway, Suite 490
Morrisville, NC 27560


Tenor Capital Management Company LP
Attn: Waqas Khatri / Dan Kochav
1180 Avenue of the Americas, Suite 1940
New York, NY 10036
wkhatri@tenorcapital.com
dkochav@tenorcapital.com


Also, forwarding a copy of same to:


David Dunn, Esq.
Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
david.dunn@hoganlovells.com
 
 
5

--------------------------------------------------------------------------------

 
 
6. MISCELLANEOUS PROVISIONS


a.  
In order to carry out the terms and conditions of this Settlement Agreement, the
Parties agree to promptly execute upon reasonable request any and all documents
and instruments necessary to effectuate the terms of this Settlement Agreement.



b.  
By entering into this Settlement Agreement, no party admits or acknowledges that
they committed any wrongdoing on their part or where a court of competent
jurisdiction has held or might have held that a wrongdoing was committed, that
such wrongdoing damaged the other Party in any manner. The Parties acknowledge
and agree that amounts paid by OBI under this Settlement Agreement are being
made solely to avoid the costs of defense of further litigation.



c.  
This Settlement Agreement shall be governed by and construed in accordance with
the laws of the State of New York without reference to its rules regarding
choice or conflict of laws. Any action brought by OBI or Tenor for breach of
this Settlement Agreement shall be filed in the United States District Court for
the Southern District of New York. Subsequent changes in New York law or federal
law through legislation or judicial interpretation that creates or finds
additional or different rights and obligations of the Parties shall not affect
this Settlement Agreement.



d.  
This Settlement Agreement, along with the Dismissal, is the entire agreement
between the Parties with respect to the Released Claims or subject matter of
this Settlement Agreement and supersedes all prior and contemporaneous oral and
written agreements and discussions pertaining to the Released Claims or subject
matter of this Settlement Agreement. Any representations, promise or condition
in connection herewith not specifically incorporated herein shall not be binding
upon any Party. This Settlement Agreement may not be modified except in a
writing signed by authorized representative of all Parties.



e.  
No breach of any provision of this Settlement Agreement can be waived unless in
writing signed by the Party to be charged with such a waiver. Waiver of any one
breach of any provision hereof, in whole or in part, shall not be deemed to be a
waiver of any other breach of the same or any other provision hereof.



f.  
This Settlement Agreement shall be binding upon and inure to the benefit of the
successors and assigns of each Party; provided, however, that a Party may not
assign this Settlement Agreement in whole or in part without obtaining the prior
written approval of the other Party, except that a Party shall have the right to
assign this Agreement without the consent of the other Party to any affiliate or
to any purchaser of that Party's entire business or of substantially all of that
Party's assets relating to the subject matter of this Settlement Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
g.  
The Parties each represent and warrant they have not assigned all or any portion
of any claim pertaining to the Released Claims to any person or entity. In the
event any claims are made by any third persons or entities based upon any
purported assignment or any such liens or claims are asserted in connection with
the Released Claims or proceeds of the Settlement Agreement, then the Party who
has breached his representation or warranty contained herein agrees to indemnify
and hold harmless the other Party from any said claims being made.



h.  
If any one or more of the provisions of this Settlement Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Settlement Agreement shall
not in any way be affected or impaired thereby. If such condition, covenant or
other provisions shall be deemed invalid due to its scope or breadth, such
covenant, condition or other provision shall be deemed valid to the extent of
the scope or breadth permitted by law.



i.  
Each of the Parties represent and declare that in executing this Settlement
Agreement, they relied solely upon their own judgment, belief and knowledge and
on the advice and recommendations of their own independently selected counsel,
concerning the nature, extent and duration of their rights and claims and that
they have not been influenced to any extent whatsoever in executing the same by
any representations or statements covering any matters made by any of the
Parties hereto or by any person representing them. The Parties each acknowledge
that neither they nor any of their representatives have made any promise,
representation or warranty whatsoever, written or oral to any other Party, as
any inducement to enter into this Settlement Agreement, except as expressly set
forth in this Settlement Agreement.



j.  
This Settlement Agreement is the result of negotiation and compromise among the
Parties and no Party shall be prejudiced as having been the drafter of the
Settlement Agreement or any related exhibits incorporated therein. Ambiguities
shall not be construed against the interest of either Party solely by reason of
it having drafted all or any part of this Settlement Agreement. Headings of
sections and paragraphs are for convenience of the parties only and are not a
part of this Settlement Agreement and shall not be considered in the
interpretation or construction of this Settlement Agreement.



k.  
Each Party further represents and warrants that it has carefully read this
Settlement Agreement and knows and understands the contents and that it executed
this Settlement Agreement freely and voluntarily and having had the benefit of
the advice of legal counsel of its choosing.



l.  
This Settlement Agreement may be executed in any number of identical
counterparts, each of which shall be an original, which together constitute one
and the same instrument, which shall be binding and effective as to all Parties.
This Settlement Agreement may be executed via facsimile or other form of
electronically transmitted signature, which shall have the same force and effect
as if they were original signatures.

 
 
7

--------------------------------------------------------------------------------

 
 
m.  
Each Party warrants and represents that it has all necessary right, title and
authority to enter into this Settlement Agreement, to grant the rights and
interests herein granted and to perform all of its obligations under this
Settlement Agreement and that any person executing this Agreement on its behalf
is duly authorized to do so.



n.  
The provisions and existence of this Settlement Agreement may not be cited by
any Party as an admission of any issue of fact or law, except in an action to
enforce or for breach of this Settlement Agreement. It is understood and agreed
that if the foregoing provision is breached by either Party, the non-breaching
Party may be entitled to injunctive or other equitable relief to prevent such a
breach. Any non-breaching Party seeking such injunctive relief will not be
obligated to secure any bond or give any security in connection with
the  application for such relief. The right to seek injunctive relief is in
addition to all other rights, remedies and forms of relief which may be
available. In furtherance of the foregoing, any and all press releases relating
to the subject matter hereof shall be mutually agreed upon.



IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be duly
executed as of the date first written above and each signatory affirms they have
the authority to enter into this agreement on behalf of the Party they represent
and each Party covenants that this instrument and the execution of the exhibits
is a voluntary act of each Party and the manner of execution is sufficient to
constitute a binding agreement on its behalf.


OXYGEN BIOTHERAPEUTICS, INC.
 
TENOR OPPORTUNITY MASTER FUND, LTD., ARIA OPPORTUNITY FUND, LTD. AND PARSOON
OPPORTUNITY FUND, LTD.
 
By:      ____________________________
 
By:      ____________________________
      Name: ____________________________   Name: ____________________________  
    Title:   ____________________________   Title:  
____________________________



 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A


OBI COMPANY CLOSURE SCHEDULE


Martin Luther King Day: January 21, 2013 (Monday)


Presidents’ Day: February 18, 2013 (Monday)


Memorial Day: May 27, 2013 (Monday)


Independence Day: July 4, 2013 and July 5, 2013 (Thursday and Friday)


Labor Day: September 2, 2013 (Monday)


Thanksgiving: November 28, 2013 and November 29, 2013 (Thursday and Friday)


Christmas through New Years:  
December 23, 2013 through January 1, 2014

 
(reopen January 2, 2014)

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Stipulation Of Voluntary Dismissal
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------
TENOR OPPORTUNITY MASTER FUND,
LTD., ARIA OPPORTUNITY FUND, LTD. &
PARSOON OPPORTUNITY FUND, LTD.,


Plaintiffs,                                           11-cv-06067 (KBF)


v.


OXYGEN BIOTHERAPEUTICS, INC.,


Defendant.
---------------------------------------------------------------


STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)


IT IS HEREBY STIPULATED AND AGREED, by and between the parties and/or their
respective counsel that the above-captioned action is voluntarily dismissed,
with prejudice, against the defendant Oxygen Biotherapeutics, Inc. pursuant to
the Federal Rules of Civil Procedure 41(a)(1)(A)(ii).
 

Dated: New York, New York
March __, 2013

 
 

GUSRAE KAPLAN NUSBAUM PLLC   HOGAN LOVELLS US LLP      
By:_____________________________    By:___________________________ Martin P.
Russo, Esq. (MR-4130)   David Dunn, Esq. (DD-1823) mrusso@gkblaw.com  
david.dunn@hoganlovells.com 120 Wall Street   875 Third Avenue New York, NY
10005   New York, NY 10022 Phone: 212-269-1400   Phone: 212-918-3000 Fax:
212-804-5449   Fax: 212-918-3100 Attorney for Defendant   Attorney for
Plaintiffs

 
 
 
 
11

--------------------------------------------------------------------------------